Citation Nr: 0841084	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  03-17 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD) and somatoform disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel

INTRODUCTION

The veteran had active service from September 1971 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

To support his claim, the veteran testified at a hearing at 
the RO in January 2004 before a local decision review officer 
(DRO).  During the hearing, the veteran withdrew his sinus 
and bronchitis claims.  Since these claims were withdrawn by 
the veteran prior to certification of the appeal to the 
Board, the Board does not have jurisdiction to review those 
matters and they are not for appellate consideration.  See 38 
C.F.R. § 20.204 (2008).

In July 2008, the Board received additional argument and a 
copy of an internet article without a waiver of initial RO 
consideration.  This new evidence/argument however is not 
pertinent to the instant appeal.  


FINDING OF FACT

The veteran's back disability did not have its onset during 
active service; and is not proximately due to, or the result 
of, his service-connected PTSD and somatoform disorder.  


CONCLUSION OF LAW

The veteran's back disability was not incurred or aggravated 
in service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
chronically aggravated service connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in December 2002, May 2007, and April 2008, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO did not issue a VCAA notice 
letter prior to initially adjudicating his claim, which is 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

Notice errors, such as failing to provide a VCAA notice 
letter prior to initially adjudicating the claim, are 
presumed prejudicial unless VA shows that the errors did not 
affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the veteran; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F. 3d 881 (2007).  

The Board notes that, in May 2007 and April 2008 letters, the 
veteran was informed that a disability rating and effective 
date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since providing the veteran additional VCAA notices in 
December 2002, May 2007, and April 2008, the RO readjudicated 
the veteran's claim in June 2008 supplemental statement of 
the case (SSOC).  This is important to note because 
the Federal Circuit Court has held that a statement of the 
case (SOC) or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied that there was substantial 
compliance with its April 2007 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

In July 2008, the veteran indicated on a "SSOC Notice 
Response" form that he had additional information or 
evidence to submit, and requested that VA wait an additonal 
60 days.  It was also noted that if the evidence was not 
submitted within the 60-day period, the case would be 
returned to the Board for appellate review.  
Significantly, no additional, relevant evidence was submitted 
by the veteran, and according to an October 2008 informal 
hearing presentation, the veteran's representative indicated 
that they "rest the case on the evidence of record." 

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Entitlement to Service Connection for a Back Disability

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board is aware of the recent change in 38 C.F.R. § 3.310.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  Since the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.  See 38 C.F.R. § 3.310 (effective October 10, 
2006).  
Initially, in this case, the Board notes that many of the 
veteran's statements in support of his claim refer to chest 
or rib pain.  The RO, in a September 2005 rating decision, 
indicated that the veteran's chest pain, in pertinent part, 
is a symptom of his undifferentiated somatoform disorder.  As 
he is already service-connected for somatoform disorder, he 
is essentially being compensated for chest pain.    

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this case, the veteran has a diagnosis 
of mild lumbar spine degenerative disc and joint disease.  
Therefore, he has a disability for VA purposes. 

However, there is no evidence of a back diagnosis, treatment, 
or complaint during active service.  The veteran's SMRs are 
negative for any diagnosis of or treatment for a back 
disorder.  

In December 1985, more than one year after leaving service, 
the veteran complained of low back pain on the right side.  
In May 1986, he reported a history of a back injury at work.  
In June 1986, he reported injuring his back while fishing and 
was seen for muscle spasms between the scapulas.  He was 
diagnosed with lumbar spine strain and osteoarthritis in 
January 1987.  In October 1987, he was treated for 
lumbosacral strain after falling at work.  In February 1990, 
the veteran complained of low back pain after coughing while 
bent over.  

The veteran saw Dr. T., a private chiropractor, from 1992 to 
2001.  He related his symptoms to his in-service assault.  
Dr. T. suspected that working as a refrigeration mechanic, 
which required a great deal of bending, lifting, twisting, 
and sleeping in motel beds, contributed to the chronic back 
pain.  

In May 2008, the veteran underwent a VA spine examination.  
The examiner reviewed the veteran's claims folder.  The 
veteran reported a rib cage injury in service.  As a result 
of this injury, the veteran began favoring the right side, 
and leaning to his right.  Approximately three to four years 
after leaving the service, he began twisting his spine to the 
right due to pain.  Since then, the veteran stated that his 
back pain worsened, and he felt numbness in his right leg.  
He had prescription Hydrocodone for his pain, which had side 
effects of constipation and drowsiness.  The examiner 
diagnosed the veteran with mild degenerative disc and joint 
disease of the lumbar spine.  

The examiner opined that the veteran's back disability was 
not caused by or a result of his PTSD or somatoform disorder.  
His rationale was that the veteran had PTSD as a result of an 
in-service assault, and that his somatoform disorder was 
thought to be related to his PTSD.  The examiner opined that 
his complaints of pain in the right ribcage causing a bending 
of his body to the ride side and therefore causing back pain 
are part of his somatization.  The examiner noted that 
somatization meant "conversion of mental experiences or 
states into bodily symptoms."  The examiner stated that the 
veteran's back disability is separate from the somatoform 
disorder, and is not caused by psychological problems.  The 
examiner concluded that mild spinal degeneration was normal 
for the veteran's age and his history of performing physical 
labor for 32 years.  The examiner further opined that the 
veteran's SMRs were negative for any incident or complaint 
that could have caused his back disability.  

The veteran's wife, P. K., submitted a statement in support 
of the veteran's claim.  She felt that the veteran has had 
rib cage pain for 30 years, and that the VA and private 
doctors could not help him.  She felt that his rib cage pain 
caused his back pain.  While P. K., as a lay person, is 
competent to state that the veteran has objective signs of 
pain, she is not competent to opine as to causation.  Barr, 
21 Vet. App. at 303 (2007).  

The veteran has also submitted several statements to VA 
wherein he opines that his rib cage pain caused him to alter 
his posture, which caused his back pain.  Like P. K., the 
veteran is a lay person and is not competent to opine as to 
causation.  Id.  

Post-service VA and private treatment records show treatment 
for the back disability, but do not contain the necessary 
link between the back disability and the veteran's period of 
active service or his service-connected PTSD and somatoform 
disorder.  The May 2008 VA opinion is entitled to great 
probative weight, and provides evidence against the claim 
because the examiner opined that the back disability is not 
due to service or the veteran's psychiatric disabilities.  
Rather, the examiner attributed the veteran's back disability 
to the normal aging process and the veteran's post-service 
occupation.  Since the preponderance of the evidence is 
against the claim, the provisions of 38 U. S. C. A. 5107(b) 
regarding reasonable 
doubt are not applicable, and his claim must be denied 
because service connection cannot be granted on a direct or 
secondary basis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a back disability, on a direct and 
secondary basis, is denied.  



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


